MANFORD, Judge,
dissenting.
I must respectfully dissent.
The determination by the majority opinion is premised upon the abuse of discretion by the trial court. I cannot agree.
For the most part, the factual account set forth in the majority opinion is accurate, but it is not complete.
Attention must focus upon the inquiry of counsel directed to the particular juror. The pertinent and decisive inquiry is set forth as follows:
(Inquiry of juror Helen Jones)
Q. Okay, and do I understand correctly that you do have some relatives that have palsy type injuries?
A. No....
Q. Okay, and subject to the same objection, do you have relatives that have palsy type injuries?
A. I don’t know if it’s palsy injury_
Q. Were these relatives close enough to you that you were able to remember them during the jury’s deliberations?
A. Not at first ...
*730Q. The question is were you able to remember during the jury’s deliberations these relatives of your husband?
A. After discussion, yes, that came to me, but not in the beginning of the trial, you know, the deliberations, but I just remembered about them. But they never — that was never — as long as I’ve been in the family, I’ve never heard any discussion about that because it never did bother them as they were growing up. I guess that’s why it never crossed my mind....
Q. Okay, one other question. What was your reason for bringing up these injuries to the rest of the jury during deliberations?
MR. OSBURN: Objection, Your Honor, irrelevant.
THE COURT: Overruled. The objection about the impeaching of the verdict will be taken with this one. As to its relevancy, that will be overruled.
A. Well, probably the reason, other people was bringing up, you know — we were all discussing different things. Other people was saying about, you know, things that they had seen through their life, and then I just remembered that. I never even remembered it at the beginning of it.
Q. Was part of the reason why you were mentioning this was to show that people can—
A. Yes.
Q. —lead normal lives?
A. Right.
Q. With limitations?
A. That’s the only reason I brought it up.
Q. And that they can—
A. I surely wasn’t trying to change anybody’s opinion.
The record of the motion for new trial reveals that this juror discussed the matter of relatives of her husband at the time of the jury deliberation.
From the foregoing, appellant alleges that this juror intentionally concealed the matter of distant relatives having birth deformities. These family members lived in Tennessee and this juror did not even know the address.
As a further note, it is interesting that during voir dire, counsel for appellant declared the following:
Q. Now throughout this procedure you’ll hear me say things like is there anybody on this panel, or with members in your immediate family. What I mean by members in your immediate family is not just relatives. I want to include in that term any close relatives, stepbrothers, adopted relatives, close friends, so you’ll know that when I ask that question I’m trying to include that.
There is nothing in the record herein which establishes appellant has shown “an immediacy” as referenced in counsel’s question. Of all the disclosure upon the record, the following excerpt establishes quite clearly that the trial court did not abuse its discretion:
Q. The question is were you able to remember during the jury’s deliberations these relatives of your husband?
A. After discussion, yes, that came to me, but not in the beginning of the trial, you know, the deliberations, but I just remembered about them. But they never — that was never — as long as I’ve been in the family, I’ve never heard any discussion about that because it never did bother them as they were growing up. I guess that's why it never crossed my mind....
Appellant has failed to carry the requisite burden of proof as prescribed by Williams by Wilford v. Barnes Hospital, 736 S.W.2d 33, 36 (Mo. banc 1987). The result reached by the majority opinion is the substitution of this court’s judgment for that of the trial court, which is prohibited.